NO. 12-19-00163-CR

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 JESSIE JAMES LIGGINS,                               §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                  §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                            §       SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Jessie James Liggins appeals his conviction for continuous sexual abuse of a child.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                            BACKGROUND
        Appellant was charged by indictment with continuous sexual abuse of a child. Appellant
pleaded “not guilty,” and the matter proceeded to a jury trial.
        According to the evidence presented at trial, in July 2018, C.J. was at home with his siblings
and Appellant, his step-father, in Arp, Texas. One afternoon C.J. entered his parents’ bedroom and
saw Appellant lying on the edge of the bed next to L.J., C.J.’s thirteen-year-old sister. C.J. stated that
when he entered the room, Appellant quickly moved away from L.J., who was lying face down on the
bed and whose shorts were pulled down around her legs. C.J. observed that Appellant’s pants were
pulled down and his erect penis was protruding through the opening on the front of his boxer briefs.
C.J. further stated that he observed “red marks going into [L.J.’s] butt cheeks.” When his mother
returned home, C.J. related to her what he had observed, and when she confronted Appellant about it,
he responded, “I just touched her . . . on her butt.” Subsequently, L.J. told her mother that Appellant
had had sexual intercourse with her. Additionally, L.J. testified at trial that from the time she was age
ten or eleven until she was thirteen, Appellant, on at least thirteen occasions, rubbed or penetrated her
vagina with his finger. She further testified that Appellant caused her hand to contact his penis on one
occasion during this time period.
         Following the presentation of evidence and argument of counsel, the jury found Appellant
“guilty” as charged, and the matter proceeded to a trial on punishment. Ultimately, the jury
assessed Appellant’s punishment at imprisonment for life. The trial court sentenced Appellant
accordingly, and this appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 1
We have likewise reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, we grant Appellant’s counsel’s motion for leave
to withdraw and affirm the trial court’s judgment.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise

         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired
and no pro se brief has been filed.


                                                          2
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered March 31, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2020


                                         NO. 12-19-00163-CR


                                     JESSIE JAMES LIGGINS,
                                             Appellant
                                                V.
                                      THE STATE OF TEXAS,
                                             Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1132-18)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.